Citation Nr: 0520784	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of claimed exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

The veteran served on active duty from April 1967 to January 
1971.  

In a rating decision of August 2003, the RO denied the 
veteran's claim of entitlement to service connection for 
prostate cancer.  He indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in March 2004.

Issues not on appeal

During the pendency of this appeal, the veteran also raised 
claims of entitlement to service connection for tinnitus and 
bilateral hearing loss, and of entitlement to a compensable 
disability evaluation for service-connected laceration wound 
scars of the left knee.  As of this date, these issues do not 
appear to have been adjudicated by the RO.  They are 
accordingly referred to the RO for action as appropriate; 
they are not in appellate status and thus are not before the 
Board at this time.


FINDINGS OF FACT

1.  The record does not show that the veteran had service in 
the Republic of Vietnam, nor is exposure to the defoliant 
Agent Orange documented.

2.  Competent medical evidence does not show that the 
veteran's prostate cancer, initially shown many years after 
service, is related to his military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or due to active service, 
and may not be so presumed, nor was prostate cancer 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for prostate 
cancer.  He specifically alleges that the manifestation of 
this disorder is due to his exposure to Agent Orange during 
his period of service; he notes that he was stationed on 
board a naval vessel in the Gulf of Tonkin off the Vietnamese 
coast.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2003 rating decision, and by the 
statement of the case issued in March 2004, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim. 

Crucially, a letter was sent to the veteran in April 2003 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claim.  The letter 
explained to the veteran that VA was processing his claim.  
The letter informed the veteran of the evidentiary 
requirements that pertain to claims arising from Agent Orange 
exposure.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the veteran was informed that VA would make 
reasonable efforts to obtain the evidence necessary to 
support his claim, and would try to help him get such things 
as medical records, employment records, or records from other 
Federal agencies.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's April 2003 letter informed the veteran that he was 
to give VA enough information about his records so that VA 
could request them from the person or agency that has them.  
He was furnished with VA Form 21-4142, Authorization to 
Release Information to the Department of Veterans Affairs, 
for him to complete and sign if there was medical evidence 
from private health care providers he wanted VA to obtain.    

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the April 2003 letter, he was advised 
that it was his responsibility to support his claim with 
appropriate evidence, and was also furnished with VA Form 21-
4138, Statement in Support of Claim, for him to make further 
statements in support of his claim.  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
April 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pellegrini v. 
Principi, 18 Vet. App. 112 (2004) [under the notice provision 
of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO].  In this 
case, the veteran's service connection claim were initially 
adjudicated by the RO in August 2003, subsequent to enactment 
of the VCAA in November 2000, and subsequent to the RO's VCAA 
letter of April 2003.  There is accordingly no mis-timing of 
the VCAA notice, and no prejudice that could accrue thereby.  

The Court recently held in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) that, with respect to the 
question of what constitutes prejudicial error, an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision was designed to 
protect such that the error affects "the essential fairness 
of the [adjudication]."  No such error is apparent here, and 
the veteran has not pled to prejudice resulting from any such 
error. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's service medical and 
personnel records have been made available, along with post-
service VA and private medical evidence.  The veteran was 
accorded a VA examination wherein the question before the 
Board as to the relationship between the veteran's current 
disability and his period of active service was specifically 
addressed.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
afforded the opportunity to present testimony at a hearing 
before either an RO hearing officer and/or a member of the 
Board, but declined  He has not indicated the existence of 
any other evidence that is relevant to his appeal.  VA has no 
further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Certain enumerated disabilities, to include cancer, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within one year after service.  See 
38 U.S.C.A. § 1112, 11123, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam. See VAOPGCPREC 27-97 (O.G.C. Prec. 27-
97).  However, "service in the Republic of Vietnam" does 
include service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. See 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a) (2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

It is uncontroverted that the veteran has been diagnosed as 
having prostate cancer.  Medical records indicate that this 
disorder was diagnosed in 2002.  Hickson element (1), current 
disability, has been met. 

With respect to Hickson element (2), in-service incurrence of 
disease (to include within the one year presumptive period 
after service) or injury, the Board will separate discuss 
disease and injury

With respect to disease, in this case prostate cancer, the 
Board has reviewed the veteran's service medical records and 
finds that they show no treatment or diagnosis for any 
prostate or rectal disease.  The report of his service 
separation medical examination, dated in December 1970, shows 
that his anus and rectum, to include the prostate, were 
clinically evaluated as normal.  The medical evidence first 
demonstrates the presence of prostate cancer in approximately 
December 2002; March 2003 VA and private medical records 
noting a diagnosis of prostate cancer indicate that this 
diagnosis was the product of an examination in December 2002.  
This places the onset of this disorder at least 20 years 
after the veteran's separation from service.  The Board 
finds, therefore, that the preponderance of the competent and 
probative evidence of record shows that the onset of prostate 
cancer did not occur during service or within the one year 
38 C.F.R. § 3.309(a) presumptive period after service.

The veteran, however, is contending essentially that an in-
service injury 
(as opposed to disease) occurred - that is, he was exposed to 
herbicides in connection with his military service.

Service members who served in Vietnam are presumed to have 
been exposed to herbicides, which comprises an in-service 
injury.  See 38 U.S.C.A. § 1116(f).  "Service in the Republic 
of Vietnam" requires visitation (i.e., setting foot) in 
Vietnam; as discussed in the law and regulation section 
above, service in a naval vessel offshore Vietnam does not 
constitute service in Vietnam for the purposes of satisfying 
the regulation.  See 38C.F.R. § 3.313(a).  

Thus, if the veteran served in Vietnam (to include visitation 
in the course of his military duties), he is presumed to have 
suffered an in-service injury sufficient to satisfy element 
(2).  Here, however, the objective evidence does not show 
that the veteran served in Vietnam at any time during his 
period of military service, as such service is defined in 
statute and regulation.  His DD Form 214 does not reflect 
that he received any of the awards that are indicia of 
Vietnam service.  The Court has held that findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

The Board takes particular note of the fact that the veteran, 
in his own statements, and in statements submitted on his 
behalf by fellow former servicemen, does not present a 
history of setting foot on the Vietnamese mainland.  While it 
is indicated that he was close enough to witness onshore 
explosions, it must be emphasized that the governing 
regulation requires visitation - that is, that he have 
stepped foot on land.  The evidence does not show that he 
did, and he has not contended otherwise.

In short, the provisions regarding service connection for 
prostate cancer based on claimed herbicide exposure do not 
apply to this case.  See 38 C.F.R. §§ 3.307, 3.309.

In addition, the veteran has alluded to having loaded and 
moved barrels that were marked with various colored striping 
while stationed in Subic Bay, Philippines.  This statement, 
however, lacks sufficient specificity as to the nature of the 
content of those barrels as to be without probative value.  
The mere fact that he loaded and moved barrels does not lead 
to any conclusion that these barrels contained Agent Orange 
or any other herbicide, much less that the veteran was 
thereby exposed to herbicides.  

Given the above, the Board finds that Hickson element (2), 
in-service disease or injury, has not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's prostate cancer to his 
military service in general or to claimed herbicide exposure 
in particular.  The medical evidence, in fact, includes a 
nexus opinion which is unfavorable to the veteran's claim.  
The report of a February 2004 VA examination that was 
undertaken specifically to address the question of nexus 
indicates that it was the opinion of the medical examiner 
that it was less than likely that the veteran's prostate 
cancer was due to his military service "based on handling 
these barrels of hazardous materials or due to his shipboard 
service off the coast of Vietnam."  Rather, the examiner 
found that the veteran's prostate cancer was more than likely 
genetic in origin, noting that there was a very strong 
history of prostate cancer in his family.  

To the extent that the veteran himself is attempting to 
provide a nexus between his prostate cancer and his military 
service, including herbicide exposure, his statements are not 
probative of a nexus between that disorder and his military 
service.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In brief, elements (2) and (3) are not met, and the 
preponderance of the evidence is against the veteran's claim 
for service connection for prostate cancer.  The benefits 
sought on appeal, accordingly, are denied.


ORDER

Service connection for prostate cancer, to include as a 
result of claimed exposure to Agent Orange, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


